Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 03/29/2021, have been entered and made of record.

Claims 1-12 are pending with claim 4 being amended and claim 12 being newly added.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 03/29/2021 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.


Summary of Arguments (Emphasis added):

Regarding claims 1, 4, and 8 rejected under 35 USC. § l02 (a)(1) by Remillard et al. (“Remillard”) [U.S Patent Application Pub. 2005/0104848 A1], Applicant argues that Remillard does not “correct” the image, instead fuses the two images because Remillard discloses a combination of the two images, which is clearly not the same as using the second image to correct the first image which utilizes a correction unit 78 "to subtract a pixel value of a to generate a third image IMGc having the pixel values after the subtraction. See Remarks, p. 5-7 of 10.

Regarding claims 2-3 rejected under 35 USC. § 103 over Remillard in view of Onozawa et al. (“Onozawa”) [U.S. 2008/0029701 A1], Applicant argues that the combination of Remillard and Onozawa does not disclose "wherein a set of the light projector and the image sensor is provided in two sets, and a wavelength is different between the two sets," as recited in Applicant's claim 2. The Applicant provides the following reason: “if the first module is capable of receiving the
second module's infrared light, then the wavelengths are not actually different between the two
sets, as the wavelengths sent and received are ultimately the same two wavelengths in each set”. See Remarks, p. 7-9 of 10.

Regarding claims 5-7 and 9-11 rejected under 35 USC. § 103, Applicant does not address the claim limitations and only states that the claims are patentable at least based on their dependency from claim 1, p. 9 of 10.

Regarding new claim 12, Applicant does not address the claim limitations and only states that the claim are patentable at least based on their dependency from claim 1, p. 9 of 10.


Examiner’s Response:

Regarding the arguments for claims 1, 4, and 8, Examiner respectfully disagrees because of the following reasons (emphasis added):

The claim 1 feature “wherein the second image can be used for correcting the first image” is not a functional limitation. It is merely an intended use (i.e. a user’s intention).
In light of Specification [US Patent Application Pub. US 2020/0213499], Fig. 2-3, 6-7 show IMGc=IMGa (i.e. the 1st image) – IMGb; and para. 0042-0043: “subtract a pixel value of a corresponding pixel of the second image IMGb … to generate the third image IMGc” does not describe explicitly that the first image is modified or corrected.
Therefore, one ordinarily skilled in the art could not understand how “the first image can be modified or corrected by subtraction of the second image from the first image”. Since Remillard discloses “fusing two images to generate If  by (Ib – Id)” in Eq. 3 [Fig. 8: the Non-Illuminated Pixel Intensity Id is used (‘158A’) to set fused image Pixel Intensity If (‘158B’, ‘158C’ and ‘158D’); para. 0063, 0079-0080: Eq. (3)], Remillard teaches the limitations “wherein the second image can be used for correcting the first image”.


Regarding the arguments for claims 2-3, Examiner respectfully disagrees because Examiner considers the claim limitation “a set of the light projector and the image sensor is provided in two sets” as two separate entities. It appears that the Applicant considers the claim limitation based on the functional features which are specified in the claims.

Regarding the arguments for claims 5-7 and 9-11, since Applicant does not address the claim limitations and only states that the claims are patentable at least based on their dependency from claim 1, no reply is provided.

Regarding new claim 12, since Applicant does not address the claim limitations and only states that the claim are patentable at least based on their dependency from claim 1, no reply is provided.


Therefore, all claims 1-12 are rejected. See the rejections below.



Claim Objections

Claim 12 objected to because of the following informalities: poor language. For compact prosecution, claim 12 is understood (in light of Specification, Fig. 2-3) to be “wherein the first image is corrected by subtracting a pixel value of a corresponding pixel of the second image from each pixel of the first image”. Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 4, 8 and 12 rejected under 35 U.S.C. 102(a)(1)as being anticipated by Remillard et al. (“Remillard”) [U.S Patent Application Pub. 2005/0074221 A1]

Regarding claim 1, Remillard meets the claim limitations as follows:
An active sensor comprising [Fig. 1, 2; para. 0031: ‘an active night vision system 10’]: 
[Fig. 1, 2, 3. 5; para. 0031: ‘an illumination system 16’]; and 
an image sensor [Fig. 1, 2, 3, 4, 5; para. 0031. 0043: ‘The first receiver 62 may be in the form of a charge-coupled device (CCD) … sensor’], wherein the active sensor is configured to obtain a first image (i.e. Ib) [Fig. 8: 150, 152, 158A; para. 0080: Eq. (3)] in a light emitting state of the light projector and a second image in a non-light emitting state of the light projector (i.e. Id) [Fig. 8: 154, 156, 158A; para. 0080: Eq. (3)] [Fig. 7 discloses a sequence 96 corresponding to “ON” (i.e. 103 and 107) states of capturing images in lighting “ON” (i.e. 101) and non-lighting “OFF” (i.e. 109); Fig. 8], and wherein the second image can be used for correcting (i.e. fusing two images to generate If  by (Ib – Id)) the first image [Fig. 8: the Non-Illuminated Pixel Intensity Id is used (‘158A’) to set fused image Pixel Intensity If (‘158B’, ‘158C’ and ‘158D’); para. 0063, 0079-0080: Eq. (3)].


Regarding claim 4, Remillard meets the claim limitations as follows:
The active sensor according to claim 1, further comprising: a controller configured to control a light emitting timing (i.e. Illumination Controller ‘50’) [Fig. 3, Fig. 7: light timing ‘101’] of the light projector and a light exposure timing (i.e. Receiver System Controller ‘68’) [Fig. 4, Fig. 7: image capturing ‘96’] of the image sensor. 



The active sensor according to claim 1, wherein a wavelength of the probe light is infrared or ultraviolet [para. 0006-0007, 0035: ‘NIR laser’]: 

Regarding claim 12, Remillard meets the claim limitations as follows:
The active sensor according to Claim 1,
wherein the first image is corrected (i.e. fusing two images to generate If  by (Ib – Id)) by subtracting a pixel value of a corresponding pixel of the second image (i.e. Id) for each pixel of the first image (i.e. Ib) [Fig. 8: the Non-Illuminated Pixel Intensity Id is used (‘158A’) to set fused image Pixel Intensity If (‘158B’, ‘158C’ and ‘158D’); para. 0063, 0079-0080: Eq. (3)]. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 2 - 3 rejected under 35 U.S.C. 103 as being unpatentable over Remillard et al. (“Remillard”) [U.S Patent Application Pub. 2005/0074221 A1] in view of Onozawa et al. (“Onozawa”) [US 2008/0029701 A1]

Regarding claim 2, Remillard meets the claim limitations set forth in claim 1.
Remillard does not disclose explicitly the following claim limitations (emphasis added):
The active sensor according to claim 1, wherein a set of the light projector and the image sensor is provided in two sets, and a wavelength is different between the two sets. 
However in the same field of endeavor Onozawa discloses the deficient claim as follows: 
wherein a set of the light projector and the image sensor is provided in two sets [Fig. 44 discloses a set of camera and head lamp on each side of a vehicle; para. 0385: ‘mounted on the right front side and the left front side of the vehicle’], and a wavelength is different between the two sets [Fig. 44: first infrared LED ‘740’; second infrared LED ‘741’, White LED ‘150’; para. 0022-0023, 0228, 0385: ‘a second wavelength different from the first wavelength’; ‘the first headlight module for emitting the first infrared light … and the second headlight module for emitting the second infrared light’].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Remillard and Onozawa as motivation to include two sets of cameras and headlamps for front right and left side of a vehicle where the head lights have different wavelengths.


Regarding claim 3, Remillard meets the claim limitations set forth in claim 1.
Remillard does not disclose explicitly the following claim limitations (emphasis added):
The active sensor according to claim 2, wherein the two sets are configured to operate in a complementary manner. 
However in the same field of endeavor Onozawa discloses the deficient claim as follows: 
wherein the two sets are configured to operate in a complementary manner [Fig. 44: first infrared LED ‘740’; second infrared LED ‘741’, White LED ‘150’; para. 0022-0023, 0228, 0385: ‘the first headlight module for emitting the first infrared light … and the second headlight module for emitting the second infrared light’].
Remillard and Onozawa are combinable because they are from the same field of night-vision imaging system. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Remillard and Onozawa as motivation to include two sets of cameras and headlamps for front right and left side of a vehicle where the head lights have different wavelengths.


Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Remillard et al. (“Remillard”) [U.S Patent Application Pub. 2005/0074221 A1] in view of Mano et al. (“Mano”) [US 2019/0004149 A1 provided in IDS filed on 12/26/2019]


Regarding claim 5, Remillard meets the claim limitations as follows:
The active sensor according to claim 1, wherein the active sensor includes a gating camera [Fig. 7 shows gated image capture ‘96’] configured to define a plurality of ranges in a depth direction and obtain a plurality of images [Fig. 7 shows gated image capture ‘96’] corresponding to the plurality of ranges by changing a time difference between light emission and image capturing for each of the ranges.
Remillard does not disclose explicitly the following claim limitations (emphasis added):
wherein the active sensor includes a gating camera configured to define a plurality of ranges in a depth direction and obtain a plurality of images corresponding to the plurality of ranges by changing a time difference between light emission and image capturing for each of the ranges. 
However in the same field of endeavor Mano discloses the deficient claim as follows: 
wherein the active sensor includes a gating camera [Fig. 2: shows ‘camera gate operation’] configured to define a plurality of ranges in a depth direction [Fig. 2: shows various target distance ranges] and obtain a plurality of images [Fig. 2: shows ‘camera gate operation’]  by changing a time difference between light emission and image capturing for each of the ranges [Fig. 2-13: show various target distance ranges].
Remillard and Mano are combinable because they are from the same field of night-vision imaging system. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Remillard and Mano as motivation to include gating camera for various distance ranges so as ‘to increase the accuracy of distance detection’ [Mano: para. 0005-0006].


Regarding claim 6, Remillard meets the claim limitations set forth in claim 5.
Remillard does not disclose explicitly the following claim limitations:
The active sensor according to claim 5, wherein the second image is commonly obtained for the plurality of ranges. 
However in the same field of endeavor Mano discloses the deficient claim as follows: 
wherein the second image is commonly obtained for the plurality of ranges [Fig. 2-13: show various target distance ranges].
Remillard and Mano are combinable because they are from the same field of night-vision imaging system. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Remillard and Mano as motivation 


Regarding claim 7, Remillard meets the claim limitations set forth in claim 5.
Remillard does not disclose explicitly the following claim limitations:
The active sensor according to claim 5, wherein the second image is obtained for each of the ranges. 
However in the same field of endeavor Mano discloses the deficient claim as follows: 
wherein the second image is obtained for each of the ranges [Fig. 2-13: show various target distance ranges].
Remillard and Mano are combinable because they are from the same field of night-vision imaging system. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Remillard and Mano as motivation to include gating camera for various distance ranges so as ‘to increase the accuracy of distance detection’ [Mano: para. 0005-0006].



Claims 9 - 11 rejected under 35 U.S.C. 103 as being unpatentable over Remillard et al. (“Remillard”) [U.S Patent Application Pub. 2005/0074221 A1] in view of Hattori et al. (“Hattori”) [US 2015/0350572 A1]

Regarding claim 9, Remillard meets the claim limitations as follows:
An object identification system comprising: the active sensor according to claim 1 [Fig. 1, 2; para. 0031: ‘an active night vision system 10’]; and an arithmetic processing device [Fig. 5; para. 0051: ‘an object detection sensor 90’] configured to identify a type of an object [para. 0031: ‘detection of the objects in response to reflected portions of the illumination beam 20’; para. 0051-0056, 0064, 0091] based on an image obtained by the active sensor.
Remillard does not disclose explicitly the following claim limitations (emphasis added):
an arithmetic processing device configured to identify a type of an object based on an image obtained by the active sensor. 
However in the same field of endeavor Hattori discloses the deficient claim as follows: 
an arithmetic processing device configured to identify a type of an object [para. 0051: ‘to identify the object’] based on an image obtained by the active sensor [Fig. 5, 6A-6D; para. 0050-0051: ‘an object to be detected such as a pedestrian or a light vehicle is detected on the basis of the image signal’].
Remillard and Hattori are combinable because they are from the same field of night-vision imaging system. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Remillard and Hattori as motivation to modify Remillard’s teaching of the night vision system for identification of object type based on images so as to improve the visibility of an image.


Regarding claim 10, all claim limitations are set forth as claim 9 in the form of ‘A vehicle lamp’ and rejected as per discussion for claim 9.

Regarding claim 11, all claim limitations are set forth as claim 9 in the form of ‘A vehicle’ and rejected as per discussion for claim 9.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488